

114 S389 IS: All Students Count Act of 2015
U.S. Senate
2015-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 389IN THE SENATE OF THE UNITED STATESFebruary 5, 2015Ms. Hirono introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend section 1111(h)(1)(C)(i) of the Elementary and Secondary Education Act of 1965 to require
			 that annual State report cards reflect the same race groups as the
 decennial census of population.1.Short titleThis Act may be cited as the All Students Count Act of 2015.2.Disaggregation of information on student achievement in annual State report cardsSection 1111(h)(1)(C)(i) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(h)(1)(C)(i)) is amended to read as follows:(i)information, in the aggregate and disaggregated by the same major race groups as the decennial census of the population, ethnicity, gender, disability status, migrant status, English proficiency, and status as economically disadvantaged, and cross-tabulated across all of such subgroups by gender, by disability, and by English proficiency, on student achievement at each proficiency level on the State academic assessments described in subsection (b)(3), except that such disaggregation and cross-tabulation shall not be required in a case in which the number of students in a subgroup is insufficient to yield statistically reliable information or the results would reveal personally identifiable information about an individual student;.